 In the Matterof THE EFFICIENT TOOL & DIE COMPANYandDISTRICT54,INTERNATIONAL ASSOCIATION OF MACHINISTSCase No. 8-C-2014.-Decided August 27, 1948Mr. Richard C. Swander.for the Board.Stanley & Smoyer,byMr. Eugene B. Schwartz,of Cleveland, Ohio,for the Respondent.Messrs. Nick CharoandHoward Tausch,of Cleveland, Ohio, forthe Union.DECISIONANDORDEROn August 18, 1947, Trial Examiner Howard Myers issued his In-termediate Report in the above-entitled proceeding, attached hereto,finding that the Respondent had not violated Section 8 (1) and (3)of the Act,'- as alleged in the complaint, and recommending that thecomplaint against the Respondent be dismissed.Thereafter, theUnion filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-man panel consistingof the undersigned Board Members.*The Respondent's request for oral argument is hereby denied, as.the record and the briefs adequately present the issues and the posi-tions of the parties.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-.ngs are hereby affirmed.The Board has considered the Intermediate Report, the Union'sexceptions, and the entire record in the case, and hereby adopts the3The provisions of Section 8 (1) and(3) of the NationalLabor Relations Act, which the-Trial Examiner herein found were not violated,are continued in Section 8 (a) (1) and8 (a) (3) of the Act, as amended by the Labor Management RelationsAct of 1947.*Chairman Herzog andMembersReynoldsand Muidock79 N. L. R. B., No. 21.170 THE EFFICIENTTOOL & DIE COMPANY171findings, conclusions, and recommendations of the Trial Examinerfor the following reasons :1.Witnesses for the Board testified as to certain actions of the Re-spondent alleged to have violated Section 8 (1) of the Act. This al-leged conduct was denied by witnesses for the Respondent.The TrialExaminer resolved the conflict in the testimony in favor of the Re-spondent and concluded that the Respondent had not violated Section8 (1) of the Act.We find nothing in the record which would warrantour reversing the credibility findings of the Trial Examiner, who hadan opportunity to observe the demeanor of the witnesses.22.Although one or'two statements which the Trial Examiner foundwere made by Cecil might in a different context be considered as aviolation of Section 8 (1), we are not persuaded that the Trial Exami-ner's finding that no violation of Section 8 (1) occurred should bereversed under the circumstances.3. In his discussion of the alleged discriminatory discharges andlay-offs, the Trial Examiner found that there was no evidence of acustom of recalling employees, in or out of order. To this finding theUnion excepts.While the record does not conclusively support thisparticular finding of the Trial Examiner, there is nevertheless sufficientother credible evidence supporting the Trial Examiner's ultimate con-clusion that the discharges and lay-offs were not violative of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor-Relations Board hereby orders that the complaint issued herein againstthe Respondent, The Efficient Tool Sc Die Company, Cleveland, Ohio,,be, and it hereby is, dismissed.INTERMEDIATE REPORTMr.'Richard C. Swander,for the Board.Messrs. Stanley d- Snaoyer, by Mr. Eugene B. Schwartz,of Cleveland, Ohio, forthe respondentMessrs. Nick CharoandHoward Tausch,of Cleveland, Ohio, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on April 24, 1947, by District 54, Interna-tional Association of Machinists, herein called the Union, the National Labor,Relations Board, herein called the Board, by its Regional Director for the EighthRegion (Cleveland, Ohio), issued its complaint on May 17, 1947, against TheMatter of Lancaster Foundry Corporation,75 N. L, R. B. 255. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDEfficient Tool & Die Company, Cleveland, Ohio, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair Taborpractices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat 449, hereincalled the Act.Copies of the complaint and the amended charge, together withnotice of hearing thereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) since in or about March 1946, inquired of its employeesconcerning their membership and activities in behalf of the Union; (2) sinceApril 2, 1946, (a) made disparaging remarks about union adherents, (b) informedthe employees that the Union was neither "good nor necessary for the shop,"(c) threatened the employees with reduction of the number of working hours ifthe Union was successful in its organizational campaign, and (d) informed theemployees that if the Union continued its organizational campaign the plantwould be closed; and (3) on or about April 9, 1946, laid off Edmund Jastal anddischarged Joseph Spisak and Joseph Jost, and on or about May 15, 1946, laidoff James Takacs, and thereafter refused to reinstate them, because each of themhad engaged in concerted activities and assisted the Union and for the furtherreason "of discouraging membership in the Union."The answer, duly filed by the respondent on June 10, 1947, admitted all theallegations of the complaint pertaining to the corporate existence of the respond-ent and the nature and character of the business transacted by it and certainother factual matters, including the allegation that the Union is a labor organiza-tion,within the meaning of the Act. The answer denied that the respondentcommitted any of the alleged unfair-labor practices and the allegation that therespondent is engaged in commerce, within the meaning of the Act. The answeraffirmatively averred that Spisak and Jost were discharged for cause and thatJastal and Takacs were laid off because of lack of work.Pursuant to notice, a hearing was held from June 16 to June 19, 1947, both datesinclusive, at Cleveland, Ohio, before the undersigned Trial Examiner, HowardMyers, duly designated by the Chief Trial Examiner. The Board and the respond-ent were represented by counsel ; the Union by representatives.All parties par-ticipated in the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issuesAt the conclusion of the Board's case-in-chief, counsel for the respondent movedto dismiss the complaint in its entirety for lack of proof.The respondent's coun-sel moved to dismiss the allegations of the complaint with respect to the dischargeof Jost and with respect to Jastal's lay-off.The motions were denied.At theconclusion of the taking of the evidence, Board's counsel moved to conform thepleadings to the proof with respect to minor inaccuracies, such as corrections ofmisspelled words, typographical errors, and the like.The motion was grantedwithout objection.The respondent's counsel then renewed his motions to dismissthe complaint.Decisions thereon were reserved and are disposed of by the recom-mendations hereinafter made.Oral argument was waived by all of the parties.The parties were afforded the opportunity to file briefs and/or proposed findingsof fact and conclusions,of law with the undersigned.A brief has been receivedfrom the respondent's counsel. THE EFFICIENT TOOL & DIE COMPANY173.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Efficient Tool & Die Company, an Ohio corporation, has its principal office-and place of business at Cleveland, Ohio, where it is engaged in the designing,manufacture, and distribution of tools, dies, jigs, fixtures, and special machinery.The respondent's annual purchases of raw materials, principally steel, aggregat--ing approximately $100,000, are shipped to its plant at Cleveland, Ohio.Duringthe 12-month period immediately preceding the issuance of the complaint herein,the respondent purchased machinery valued at $35,000, about 5 percent of whichwas shipped to the respondent's Cleveland, Ohio, plant from points located outsidethe State of Ohio. The annual value of the respondent's finished products is more-than $300,000During the 12-nionth period immediately preceding the issuanceof the complaint herein, approximately $10,000 worth of finished products weresold and shipped to customers located at points outside the State of Ohio, andapproximately $250,000 or about 80 percent were sold to customers within theState of Ohio, who are themselves engaged in interstate commerce.More than50 percent of the respondent's Ohio customers are engaged either in the manufac-ture of products which in turn are sold and delivered to customers located atpoints outside the State of Ohio, or in the manufacture of tools and machinerywhich in turn are sold to customers who use them for the manufacture of prod-ucts which are sold and delivered to persons located at points outside the Stateof Ohio.The Board has taken jurisdiction of approximately 50 percent of the-respondent's Ohio customersThe undersigned finds that the respondent's operations affect commerce, within,the meaning of the Act.'II.THE ORGANIZATION INVOLVEDDistrict 54, International Association of Machinists is an unaffiliated labororganization admitting to membership employees of the respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged interference, restraint, and coercionThe respondent started business in 1928, and since its inception, the credibleevidence-reveals, it has been the respondent's policy to discharge anyone who,in its opinion, was not a satisfactory employeeLikewise, when it came to lay-offs due to lack of work, it is its policy to release those employees whom it thinksless suitable, without regard to seniorityThis policy of the respondent, becauseit affords no job security, was a very disturbing factor to the employees. EarlyISeeConsolidated Edison Co v N. L. R.B.,305 U. S. 197;N L. R. B v Famblatt,306U S. 601;N. L R B. V. Bradford Dyeing Assn,310 U. S. 318;Southern Colorado PowerCo v N L. R. B,111 F (2d) 539 (C. C. A. 10) ; NL. R. B v. Gulf Public Service Co.,116 F.(2d) 852(C.C.A 5) ;N L. R B v.Suburban Lumber Co,121 F.(2d) 829(C C. A. 3),cert. denied 314 U. S 693;N. L. R. B. v. Stremel,141 F.(2d) 317(C C A 10). 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDin March 1946,several of the employees communicated with the Union because,-asHans Frieden,a former employee,testified,the employees thought they "had-better organize...before we all [are] . . . laid off."On March 15, about 5 or 6 of the then approximately 26 employees met withrepresentatives of the Union in a public hall in Cleveland,Ohio.Organizational-matters were discussed and membership application cards were given to the re-spondent's employees.A second meeting was held at the same hall on April 5,-which was attended by practically the same employees. Signed membership ap-plication cards were handed to the Union's representative who attended the second'meeting and shop stewards appointed.During the period between the first and second meetings,the sponsors of theunion movement openly solicited members for the Union in the plantLikewisediscussions were had among the employees in the plant during working hoursregarding the merits of the UnionSome employees expressing themselves infavor of, others against, the Union.The record reveals no credible evidence ofany interference with the solicitations or with the discussions by any membersof the respondent's managerial staff. In fact, no evidence upon which a contraryfinding could be made was introduced by Board's counsel. On the other hand,-several employees and several former employees testified to certain remarks madeto them by WilliamEllis,who was the respondent's superintendent from July1945 to June 1946, and by Roy Cecil,' which remarks Board's counsel maintainedat the hearing were violative of the Act.With respect to Ellis, former employee Hans Frieden testified, on direct,examination, that one morning either in the latter part of March or early inApril, while driving to work with Ellis, he said to Ellis, "I think they are try--ing to organizethe place" ; that Ellis then asked "Who do you think it is,-Hans?"; that he replied, "Well, I don't know, Bill. I think maybe it is Takacs"and another employee, whose name Frieden could not recall at the time he was'At the hearing, the respondent contended that Cecil,during allthe times material-herein,was not asupervisorwithinthe meaning of the Act In support of its contention,the respondentcalled as witnessesFrank Libuda, the respondent's president,former Supei-intendentEllis,and CecilThesewitnessestestified, in effect, that Cecilwas a machinistand had no supervisory power whatsoever.On the otherhand,formeremployee Otto Nikkitestified that Cecil had complete charge of the grindingdepartment.that Cecil gave ordeisto the grinders regaiding their respective work; that Cecilassignedvarious jobs to thegrinders,that in the'fall of 1945 Cecil telephoned him at his home and informed him notto report for woik for 3 or 4 daysbecause there was not sufficient work for all theganders :and thatseveral dayslater, Ceciltelephonedhim to reportfor work because lie(Cecil) "would send Joe Doubeck home and let me work 3 or 4 days." Sal Artino, a formeremployee, testifiedthat after lie was hired on April 2, 1946, Cecil assignedhim to the-various jobslie performed and gavehim orders regardingwhat jobs to doAltonDustin. a-former employee,testified regardingthe variousassignmentsof work given him by CecilJoseph Doubeck testifiedthat liewas laid off in the fallof 1945 byCecilHe further testi-fied that Cecil directed the work ofthe grindersEmployeeJames Takacs testifiedthat forthe past 2 years or so,Cecil did very little manual work but confined himself todirectingthe work of the grindersand that Cecilgave hint"most"of his orders with respect to hisworkAll thewitnesses who were called by the Board testifiedthat theyalways consideredCecil theforeman of the grinding departmentRegarding his duties in early 1946, Ceciltestified that afterreceivinginstructionsfrom Ellis as to whatwork Ellis wanted produced,he would ' in turn [give]the work tothe other machine operators as to theirability. . . "Furthermore,during thevarious periods wlien the superintendent positionwas vacant, Cecilperformed the duties of superintendentThe undersigned finds that,during all the'tunesmaterial herein,Cecilwas, and still is, a supervisory employee and was soregarded by theemployees,and that the respondent is accountable for his actions and statements.SeeInternationalAssociationof Machinistsv.N. L. R B.,311 U. S. 72. THE EFFICIENT TOOL & DIE COMPANY175testifying;and that Ellis then "dropped"the subject.Regarding the above con-versation,Frieden testified on cross-examination as follows:Iwas telling Mr. Ellis,"I think they are trying to organize theshop."And Ellis said-Bill came back to me and said:"Who cap you think it is,Hans?"I said, "Maybe it isJim," and I say-"I think Joe, and that other fellowby the name of Bill,the fellow who signed me up." So we would be goingalong and talking about something else again.Ellis denied making the statements attributed to him by Frieden.He specifi-cally denied ever discussing the Union or unionization in general with Frieden.Elliswas an honest and forthright witnessFrieden did not so impress theundersigned.Accoidingiy,the under signed finds that Ellis did not make thestatements attributed to him by Frieden.Edmund Jastal,who was laidoff on April 9,a testified that either on the dayof his lay-off or on the day previous thereto,the following incident took place :Q. All right.Will you tell us what you and Bill Ellis did?Where wereyou in the shop?A. I was working at my machine at the time.Q. Bill was where?A. Bill just happened to walk over.Itwas just after we started work-ing, I'd say.about 9: 30,10: 00 o'clockQ.Will you tell what happened at that time?A.Well, right at that time,just when Bill walked over to my machine,Mr. Libuda came out of the office,and he slammed the door pretty hardat that time;because itwas heardall around the shopBill Ellis lusthappened to come over to my machine at that time. Isaid, "It looks likeMr. Libuda is pretty mad this morningBill said,"Yes,"I said to him distinctly,"Well, if he'smad now, what's,,oingto happenafter the Union gets in?" Rill didn't say anything to me at the time,becausehe walked over to his bench. That is where Mr Libuda was heading for.Bill walked over these.Bill didn't sayanything to me at this time.Trial Examiner iIMYERSWho was the pasty that slammed the door?The WITNESS.Mr. Libuda,the owner.Regarding the Jastal incident,Ellis testified that on the day he laid off Jastal,the latter said to him,"Frank (Libuda)looks mad this morning"; that he replied,"That's usual" ;and that he walked away from Jastal after Jastal said, "He willbe madder when the Union gets in here."Irrespective of whether Jastal's versionor that of Ellis is accepted as being the correct account of what was said by eitherof them on the aforesaid occasion,it is manifestly clear that Ellis'remarks cannotbe construed as being prohibited by the Act.With respect to Cecil, Joseph Spisak, who was discharged on April 9; testifiedthat on either April 7 or 8, Cecil said to him, "I understand we are going to havea union here" ;that after replying in the affirmative,Cecil then said,"Well, Iknow one thing,ifwe join the Union or if we get into the Union,Frank[Libuda]This lay-off is discussed more fully below.This discharge is discussed at length below. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill cut us to 40 hours" ; that he replied, "Well, if we can make as much in 40hours as we are making in 45, it would be 0. K., by me." Spisak further testifiedthat during the course of this conversation, Cecil asked hint if he were in favorof the Union and that he replied that he was.Regarding this conversation, Ceciltestified as follows :Well, I don't know whether I can give it word for word, but I rememberasking him (Spisak) what he thought about the union.And he seemed tothink it was a very good idea. I remember the point I tried to bring out tohim was the fact that the union possibly would bring things down to 40hours, and he seemed to think that if you got as much for 40 hours as yougot for 45, that was the thing to be concerned about. And my concern wasmore with what I took home on pay day, rather than what I got for anhourly rate.Cecil denied that, during the above conversation, he had asked Spisak whetherhe was a member of the Union. In the main, there is no important differencebetween Spisak's version and that of Cecil as to what was said by each of themon that occasion.A careful reading of the record with respect to the entireconversation clearly shows that it was evident from Spisak's remarks to Cecilthat the former was a member of the Union. This fact, coupled with the unreli-ability and questionable character of Spisak's entire testimony, leads the under-signed to the conclusion that Cecil did not ask Spisak whether or not he was amember of the Union.Joseph Jost, who also was discharged on April 9, testified that on the day hewas discharged,` he stopped at Cecil's work bench and that the following thenensued :.. . "I heard, Roy, you joined the Educational Association, too."Helooked up and said, "Who told you that?What for?"I said, "Well, somebody said so."Then Roy proceeded to enlarge on thesubject of unions.He said he knows for sure that the Company would notlike a Union. "Well," I said, "That is the Company's privilege."Then hesaid he knows that wages will not-if wages will be increased on account ofjoining the Union, the hours will be decreased ; and that he, as a wage earner,is concerned with the amount he takes home, not what he gets per hour, or-Cecil testified that the above conversation took place a day or two before Jostwas discharged and that the following was said by each of them on that occasionHe (Jost) came up and he said, "I understand you joined the-EducationalSociety?"And I said, "Why, yes."And he said, "Well, I think it is a good idea if we all join up and then wewill have peace like a big family here," and so on.And then I began to point out, as I did with Spisak, as I have already stated,that it wasn't my interest as to the hourly rate as to what it would be, butwhat we took home at pay day.James Takacs, who was laid off on May 15,° testified that on April 5, Cecilasked him if he intended to attend a meeting that evening ; that he then askedCecil to what meeting he was referring because he knew of no meeting scheduledfor that evening, that Cecil replied that he referred to the one the Union hadJost's discharge is,discussed at length below°The lay-off of Takacs is discussed at length below. THE EFFICIENT TOOL & DIE COMPANY177called for that evening; and that he then said, "No, sir, Roy, I don't have nothingto do with that." Cecil admitted that he asked Takacs whether he intendedto attend the Union's meeting but added that he was not interested in whetherTakacs intended to attend a union meeting but asked the question solely for thepurpose of ascertaining whether Takacs, a member of the respondent's bowlingclub, intended to bowl that evening, a regular scheduled bowling night. In fact,Takacs attended the Union meeting that night and then met Cecil and the othermembers of the bowling club at the bowling alleys and bowled with themFormer employee Sal Artino was first employed by the respondent on April 2,1946.He obtained his job through Cecil.Arturo testified that shortly afterbeing hired, Cecil asked him how he "felt" about the Union and whether anyoneasked him to join, and that Cecil also said, "I don't think you would cause us anytrouble by joining the Union'"; that he "didn't exactly tell (Cecil) that I like theUnion"; that on several occasions thereafter Cecil asked him to try to find outwhat the employees, especially Takacs, thought of the Union; and that he alwaystold Cecil that, "I didn't hear a thing about the Union at all." Artino furthertestified that about 2 weeks after lie started working for the respondent, Cecilassigned him to the machine on which Takacs was working and on several occa-sions thereafter Cecil requested him to "be friendly with Jimmy (Takacs) and findout his views about different matters in the shop, and who he (Takacs) liked andwho he disliked, and find out it he had any dealings with the Union"; and thathe always repotted to Cecil "that Jimmy didn't mention a word about Unions orfellows or anything else while we were working together" Cecil, while admittingthat lie had talked with Artino about unions in general, denied that he had everasked Artino to spy on any employee in order to ascertain who,were or who werenot members of the Union or that he ever said to Artino that Artino should notcause the respondent "trouble by joining the Union."The record is clear thatsolicitation was carried on openly in the plantIt is also clear that it was carriedon in Cecil's presenceIn fact, Cecil admitted that he was aware of the unionactivities of the employees.Furthermore, Jost, Spisak, Takacs, and Artinotestified to the various conversations each of them had from time to time withCecil.The undersigned, under the circumstances, does not credit Artino's testi-mony regarding being requested by Cecil to spy upon the union activities of theemployees.Cecil did not need any informer ; from his own observations he wasable to ascertain who among the employees were members of the Union. Theundersigned credits Cecil's denials regarding these matters.The undersigned is of the opinion, and thereforefinds,that the contentions ofL'oand's counsel that the remarks made by Cecil to Jost, Spisak, and Takacs areviolative of the Act are without merit.The statements were nothing more thanan expression of Cecil's own personal opinion.Cecil,whose version the under-signed accepts, did not express any concern about the Union organizing the plant,but was concerned about his own welfare.He was interested only in the amountof "take home pay" lie would receive if the Union successfully organized theplantHe did not illegally disparage the Union or any of its officers ormembers.He made no statement which properly could be construedas coercive.SinceCecil's statement lacked all the elements which the Board and Courts uniformlyhave held necessary and essential to base a finding that managerial utterancesare not protected by the Constitution, it is found that the remarks attributed toCecil by Jost, Spisak, and Takacs are not such as are proscribed by the Act.'TSee N. LR. B.v.Reynolds International Pen Company,162 F.(2d) 680, decided June24. 1947 (C C. A.7) ; N. L. R. B.v.RossGear&ToolCo.,158 F.(2d) 607(C. C. A. 7) ; 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, the undersigned will recommend that the allegations of the com-plaint that the aforesaid remarks and activities of Cecil and Ellis were in contra-vention of the Act be dismissed.The complaint also alleged that the respondent, through its president, FrankLibuda, on or about April 9, 1946, informed its employees that if the Union's_organizational campaign continued he would shut the plant.No evidence wasintroduced to support this allegation.Accordingly, the undersigned will recom-mend that the complaint in this respect be dismissed.B. The alleged discriminatory dischargesThe complaint alleged that, in violation of the Act, the respondent dischargedJoseph Spisak and Joseph Jost on April 9, 1946, and on the same day laid offEdmund Jastal, and on May 15, 1946, laid oft James Takacs. In its answer the.respondent averred, and at the hearing contended, that Jost and Spisak weredischarged not in violation of the Act but for cause, and that Jastal and Takacswere laid off due to lack of work.The facts pertaining to the above-named indi-viduals will be discussedseriatim:Joseph Jostwas hrst employed by the respondent in January 1941, as a toolmaker ; later he became a jig bore operator. No fault was ever found with hiswork nor with his ability to perform the various tasks assigned to him and therespondent does not claim that he was discharged for any reason except that.commencing about a month or so before April 9, 1946, Jost became such a quarrel-some and contentious employee that it was obliged to sever his employment.Jost, although requested several times while in the respondent's employ tojoin the Union, refused to do so. There is some evidence that he joined theUnion after his discharge, but the record is silent as to when this affiliationtook place.Board's counsel contended at the hearing, that when Jost saidto Cecil early in the day of Jost's discharge, "I heard, Roy, you joined theEducational Association, too," Cecil had every reason to believe that Jost wasamember, or at least in sympathy with the organizational campaign, of theUnion.Board's counsel laid great stress in his argument against the motionto dismiss the complaint as to Jost, on the implication that Cecil placed upon theword "too" in the above-quoted statement of Jost.Viewed in its context, Board'scounsel argued, the word "too" conveyed to Cecil that Jost was for the Union andhence an employee with whom the respondent must dealThis, he continues,was demonstrated by the discharge of Jost several hours after he had made thestatement.No such inference can be drawn from the credible evidence adducedat the hearing.Cecil testified, and the undersigned finds, that Jost asked himwhether he had joined the Educational Association ; that he assumed Jost meantthat he joined the Union; that he replied that he had not; and that he thenexplained to Jost that, as far as he personally was concerned, the Union wouldreduce his "take home pay." Cecil did not add the word "too" in quoting Jost.No inference can properly be drawn, such as suggested by Board's counsel.Hisargument may have some weight under certain other conditions, but upon therecord herein, his argument is without merit.Assuming,argucndo,that the respondent had actual knowledge that Jost wasa member of the Union, still a finding could not properly be made that his dis-charge was brought about by such membership for the credible evidence wouldnot support such a finding.The record reveals, as the respondent contended,N L R B.v. CarolineMills, 158 F. (2d) 793(C. C. A. 5);N. L R. B. v. Montgomery Ward"Co, 157 F. (2d) 486(C C. A. 8);Jac.sonvillePaperCo. v. N.L. R. B.,137F. (2d) 148-(C. C. A. 5). THE EFFICIENT TOOL & DIE COMPANY179=that Jost was discharged' because he spent too much time going from and to the,tool crib to secure tools and with provoking arguments with Carl Auletta, thetool crib attendant.It seems that for a period commencing at least a month before his discharge,.Jost would' habitually complain to Auletta about the sharpness of certain toolshe had requested of Auletta ; that Jost, on occasions, would stand at the toolcrib window and examine the proffered tools with a magnifying glass; thatJost rejected most of the tools on the ground that they were not sharpened-enough ; that on several occasions, Jost rejected new unused tools on the same,ground ; that several days prior to Jost's discharge, after Auletta had repeatedlycomplained to Ellis and Libuda about Jost's conduct, Libuda happened to be imthe tool crib when Jost refused to accept the tools given to him by Auletta and.threw them on the floor of the tool crib ; that thereupon Libuda picked up the-tools, asked Jost what fault he found with them, and after Jost stated that they-were not sharpened enough, pointed out to Jost that all were very sharp, andthat some were new, unused tools ; that Jost made many unnecessary trips to-thetool crib, thereby neglecting his work; that his uncalled-for arguments withAuletta delayed other employees in receiving tools; that on one occasion Jostkicked Auletta during an argument about a tool; and that on the day of hisdischarge, Jost made a great many unnecessary trips to the tool crib and engaged'in a great many arguments with Auletta.The undersigned is convinced, and finds, that Jost's arguments, which hehimself provoked, the unreasonable attitude he assumed with respect to the-rejection of the tools, and the manner with which he rejected the tools were themotivating reasons for his discharge and not the reason alleged in the complaint.This finding is buttressed by the demeanor of Jost while on the witness stand.Jost impressed the undersigned as being a dominating, contentious, quarrelsome,belligerent individual.The undersigned finds that by discharging Joseph Jost on April 9, 1946, therespondent did not violate the Act.Accordingly, the undersigned will recom-mend that the allegations of the complaint with respect to Joseph Jost bedismissed.Edmund Jastalwas first employed. by the respondent in June or July 1945,and worked as a bore mill operator until April 9, 1946. Jastal joined the Unionduring the first week in April 1946, but never attended any union meetings nordid he take any part in the Union's campaign. In short, the extent of Jastal'sactivity in behalf of the Union was the signing of a membership application-card.The respondent contended that due to lack of work, it decided to lay off Jastaland have Cecil finish the job Jastal was' then doing because Cecil had no workto do. It also contended that it had no knowledge of Jastal's union affiliationat the time of his lay-off and even if it did know that lie was a member'of theUnion, that fact would not have played any part in its determination. Therecord discloses no evidence that on or before April 9, 1946, the respondent knewthat Jastal was a member of the Union. Admittedly he took no part in any ofthe Union's activities.Board's counsel contended that the respondent derivedknowledge of Jastal's Union membership from the conversation Jastal had withEllis on the day of Jastal's discharge or the day previous thereto is without merit-The only mention of the word "union" in that conversation is Jastal's referenceto Libuda's being "mad" and Libuda's being "madder" after "the Union gets in." `'8The entire conversation is set forth above. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDNot only did the Board fail to adduce evidenceuponwhich afinding could bebased that the respondent had knowledge of Jastal's union membership, but therecord is devoid of any anti-union motivation on the respondent's part with re-spect.to Jastal.The record, moreover, is also devoid of any evidence upon which.a finding could be based that the respondentsuspectedthat Jastal wassympa-.thetic to unions in general.Under the circumstances, the undersigned finds that,the respondent was not motivated by antipathy for this or any other union, when:itdecided to lay off Jastal.The undersigned further finds that Jastal's lay-offwas necessitated. by business considerations.Accordingly, the undersigned willrecommend that the allegations of the complaint with respect to Edmund Jastal,be dismissed.Joseph Spisakcommenced his employment with the respondent in September1944, and worked continuously thereafter as a lathe operator until his dischargeon April 9, 1946. Spisak joined the Union in March 1946. The onlymeeting.of the Union he attended, while in the respondent's employ, was the one held,onMarch 15. Like other employees he discussed the Union in the plant.He.did not, however, ask any of his co-workers to join the Union nor did he take anypart in the Union's organizational campaign.At about quitting time on April 9, Ellis informed Spisak that he should returnhis toolsto the tool crib because he was being discharged.When Spisak askedthe cause of his discharge, Ellis replied, to quote Spisak's testimony, "for readingthe paper all the time."Ellis testified, and the undersigned finds, that he dis-charged Spisak because about 10 days prior to April 9, Spisak, instead of watchinghismachine, was reading a newspaper and two 150-pound pieces had to be-"scrapped"; that on that occasion he toldSpisakthat he must not read while-material was in his machine but if he did read, "he should at least watch his-machine"; that on the day of Spisak's discharge, because Spisak was reading.and not watching the machine, Spisak threaded 36 pieces of material incorrectly,that when he reprimanded Spisak forhis carelessness,Spisak replied, "What dif-ferencedoesitmake which way they run" ; e and that Spisak "kept sitting andhe kept reading" the balance of the day.Ellis further testified, and the under-signed finds, that Spisak, referring to the period immediately prior to April 9,"had got so, when he would sit down to read he would turn around to his bench'and put his elbows on the bench and his chin in his hands and read magazines"and newspapers.Ellis also testified, and the undersigned finds, that he did notknow on or before April 9, the date of Spisak's discharge, that Spisak was a-member of the Union.Spisak testified that no one ever criticized his work while he was in the-respondent's employ ; that the only "scrap" he had, was before V-J day andLibuda "suggested a way to fix it" so that the piece could be saved from thescrap pile;that he had no "scrap" the day he was discharged; that throughouthis entire employment, he and all the other employees read newspapers during-working hours and at no time was anyone told by the management not to readduring working hours; that on one occasion Libuda and he were discussing atrade magazine article and Libuda suggested that he read the trademagazinesthe respondent had in its reception room ; that Libuda, Cecil, and Ellis readnewspapers in the plant during working hours ; and that a day or two before he-was discharged he and Cecil discussed the Union 11:The job on which Spisak was then working called for 72 shafts;36 to contain right hand.threads and 36 left hand threads.10Meaning,with his back to his machine.u This conversation is set forth above THE EFFICIENTTOOL & DIE COMPANY181At the hearing, the respondent maintained that it did not discharge Spisakin violation of the Act because it did not know, at the time of his discharge orprior thereto, that he was a member or active in behalf of the Union.- Board'scounsel contended that Spisak's Union affiliation was brought to the respondent'sattention during the conversation between Spisak and Cecil referred to imme-diately above.Irrespective of whether or not the respondent knew of Spisak'sunion affiliation while he was in its employ, the undersigned is convinced, andfinds, that Spisak's Union affiliation played no part in the respondent's deter-mination to discharge Spisak.The undersigned further finds that about 12days prior to his discharge Spisak was warned by Ellis to pay closer attentionto his work; that Spisak persisted in reading newspapers and magazines and topermit such reading to interfere with his work ; " that because he permitted hisreading to divert his attention from his work, he performed imperfect work on theaforesaid two 150-pound pieces and on the 36 shafts.Accordingly, the under-signed will recommend that the allegations of the complaint with respect toJoseph Spisak be dismissed.James Takacscommenced his employment with the respondent on April 19,1944.Until his lay-off on May 15, 1946, Takacs was a grinder.He joined theUnion in March 1946, and immediately became very active in its behalf.Heattended all meetings of the Union and was chosen as the Union's observer forthe Board's conducted election which was held on April 24, 1946.The respondent does not question Takacs' ability to do the work assigned to him,but contended that lack of work necessitated Takacs' lay-off on May 15. Thecredible testimony of Libuda, Ellis, Cecil, and Mary Malko, the respondent's gen-eral office clerk, coupled with certain documents introduced in evidence by therespondent, clearly indicates that the respondent's business was steadily decreas-ing after V-J Day and that by May 15, the situation had reached a point whereTakacs' services were no longer needed. In short, Takacs' lay-off was a normalone.There is no substantial evidence that anyone in management evidencedany interest in Takacs' membership and activities in behalf of the Union.Noris there any substantial evidence that the respondent had any antipathy forthis or any other union.It is well settled that the Act does not interfere with the normal right ofan employer to discharge or lay off an employee for good reason ; " or at willif such discharge or lay-off be not a violation of the statutory prohibition. Inthe instant case, the respondent claims good reasons for the laying off of Takacs ;to wit, lack of work. It would serve no useful purpose to set forth here at lengththe evidence, already summarized above, to which Board's counsel points assupporting his contention that the respondent, in discharging Jost and Spisak andin laying off Jastal and Takacs, was motivated by anti-union antipathy. Thesummary shows its substance. The undersigned finds that the composite back-ground and the individual incidents in connection with each of the lay-offs anddischarges does not furnish sufficient evidence for the conclusion that the respond-ent discriminatorily laid off Takacs on May 15, 1946.The union activities ofTakacs are not sufficient in themselves to support an inference that they were thecause of his lay-off."Accordingly, the undersigned will recommend that theallegations of the complaintwith respect to James Takacs be dismissed.12 It is significant to note that Jastal read newspapers in the plant,but, as he testified,he "covered it up"so that the bosses would not see him reading.i8N L R. B. v. Fansteel,306 U S 240 ; NL. R B. v. Jones & Laughlin,301 U: S 1.ItN. L. R. B v. Montgomery Ward & Co,157 F. (2d) 486(C C. A. 8) ;N.L. R. B. v.Citizen-News Co.,134 F.(2d) 970(C C. A 9).809095-49-vol. 79-13 182DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard's counsel contended at the hearing that Jastal and Takaes were discrimi-natorily refused reinstatement because alter their lay-offs the respondent adver,-tised in a daily Cleveland, Ohio, newspaper for persons to fill jobs for which-Takacs and Jastal testified they could fill, but that neither one,of them was,recalled.With the disclosure of the union affiliation of Jastal and1,Takacs, theformer shortly after April 9, and the latter shortly prior to April 24, there might,be some thread to tie the failure to recall them, or either of them, to their union.affiliations, but it is too tenuous to be classed as substantial evidence.There isno evidence of custom--of recalling employees, in or out of order.There clearlywere no rules of seniority.Under such circumstances; the, respondent was under,no obligation to recall either Jastal or Takacs.15 — In the absence of a, clear show-ing that failure to recall Jastal or Takaes was, directly due to their union affilia-tions, no unfair labor practice for such failure may be inferred., . .-On the basis of the foregoing findings of,fact and upon the entire record in the,case, the undersigned makes the following:'CONCLUSIONS OF LAW1.The operations of the respondent, The'Efficient Tool & Die Company, Cleve-land, Ohio, occur in commerce within the meaning of Section 2 (6) and (7) ofthe Act.2.The respondent has not engaged in unfair labor practices as alleged in thecomplaint, within the meaning of Section 8 (1) and (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint be dismissed in its entirety.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochainbeau Building, Washington 25,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Report. Immediately'uponthe filing of such statement of exceptions and/or briefs, the partyor counselfor the Board filing the same shall serve 'a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. Proof of service on theother parties of all papers filed with the Board shall be promptlymade as requiredby Section 203.65.As further provided in said Section 203 39, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date ofservice of,the ordertransferringthe case to the Board.Dated August 18, 1947.15Matter of Burson Knitting Company,35 N. L. R. B. 772.HOWARD MYERS.TrialExaminer.